Title: From George Washington to John Greaton, 14 July 1781
From: Washington, George
To: Greaton, John


                  
                     
                     SirHead Quarters July 14th 1781
                  
                  Should Captain Pray of the water Guard communicate to you any intelligence respecting the movements of the Enemy, or you receive it from any other Quarter you will transmit it with all possible dispatch to Lord Stirling at his Quarters.  I am sir your most Obedt
                  
                     G.W.
                  
               